Citation Nr: 1325356	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  10-48 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from September 1972 to September 1975.  He also served on active duty in the Army Reserve National Guard of Hawaii from May 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Both denied a claim of service connection for PTSD, and the Veteran appealed.

In May 2011, the Veteran testified before a Veterans Law Judge at a hearing at the RO.  The Board expanded his service connection claim to include PTSD and a psychiatric disability other than PTSD in November 2011.  The claim for service connection for PTSD was reopened and denied.  The claim for service connection for a psychiatric disability other than PTSD was remanded.

This matter is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veterans Law Judge who presided over the May 2011 Travel Board hearing no longer is employed by the Board.  However, the VLJ who conducts a hearing regarding a claim shall participate in making the final decision on that claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  The Veteran was advised of that in a May 2013 letter and asked whether he wanted another hearing.  His representative responded on his behalf in June 2013, that he is homeless, that he desired another hearing at the RO before a Veterans Law Judge available to render a decision on his claim.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notify him and his representative of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument regarding this remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

